Citation Nr: 1028538	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which implemented a proposed reduction of 
the evaluation for bilateral hearing loss from 20 percent to 10 
percent, effective April 1, 2007.  The claim file subsequently 
was transferred to the RO in Honolulu.

The issues of service connection for nausea, 
disorientation, and teeth pain have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  

The Veteran's March 2007 Notice of Disagreement (NOD) shows that 
he requested a DRO hearing.  That hearing was scheduled for 
October 2007.  In letters dated September 2007 and February 2008, 
the Veteran requested that the hearing be postponed because his 
wife had recently been diagnosed with ovarian cancer and they 
were in the process of relocating to Hawaii.  A July 2008 Report 
of Contact shows that the Veteran wanted to cancel his request 
for a DRO hearing and "move forward with the appeal."  However, 
in the Veteran's September 2008 Form 9, he requested a Board 
hearing.  Another September 2008 document entitled "Appeal 
Hearing Options" shows that the Veteran requested a Travel Board 
hearing.  A second Form 9 submitted in September 2009 shows that 
the Veteran requested a Central Office hearing.  The Board notes 
that the Veteran currently resides in Hawaii.  The RO must 
clarify whether the Veteran wants a Travel Board or a Central 
Office hearing.

In addition, the record establishes that the Veteran is currently 
receiving medical care at Honolulu VAMC.  As such records could 
be pertinent to the Veteran's claim and are constructively of 
record, action should be taken to obtain and associate those 
records with the claim file.  Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding 
that VA treatment records are considered to be constructively 
contained in claims folder and must be obtained before a final 
decision is rendered).

The Veteran's representative has requested that the Board obtain 
an independent medical opinion (IMO) in an effort to reconcile 
the conflicting private and VA audiograms.  However, the 
development discussed above must be done first.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain outstanding VA treatment records 
from the VAMC Honolulu, Hawaii, from 
February 2009 to the present.

2.	Contact the Veteran to determine 
whether he would like to have a Travel 
Board hearing at the RO or a Central 
Office hearing in Washington, D.C.  If 
the Veteran requests a Travel Board 
hearing, schedule the Veteran for a 
hearing.  If the Veteran elects to have 
a Central Office hearing, then this 
should be noted in the claim folder and 
a Central Office hearing will be 
scheduled by the Board.

3.	Readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of the 
Veteran unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


